UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
--------------------------------------------------------------------
                                                                 :
DAVID HUNT,                                                      :
                                                                 :     Case No. 5:17-cv-2089
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :     OPINION & ORDER
                                                                 :     [Resolving Doc. 15]
COMMISSIONER OF SOCIAL                                           :
SECURITY ADMINISTRATION,                                         :
                                                                 :
                      Defendant.                                 :
                                                                 :
--------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In this case, Plaintiff David Hunt challenges the Social Security Administration’s

(“SSA”) denial of his application for disability benefits.1

          Hunt alleges that, since at least February 2013, he has suffered from a variety of

psychological ailments, including bipolar disorder, post-traumatic stress disorder, anxiety,

and major depressive disorder.2

          Accordingly, in September 2014, Plaintiff Hunt applied for social security disability

benefits. 3 However, SSA denied Plaintiff’s application and his subsequent request for

reconsideration.4 After an October 2016 hearing, an Administrative Law Judge (“ALJ”) also

concluded that Plaintiff was not disabled.5 The SSA Appeals Council declined to review the

ALJ’s decision.6




          1
            Doc. 1.
          2
            Doc. 13 at 3–8.
          3
            Doc. 10 at 166–67.
          4
            Id. at 90–106.
          5
            Id. at 11–26.
          6
            Id. at 5–10.
Case No. 5:17-cv-2089
Gwin, J.

         Plaintiff now asks the Court to reverse the ALJ’s denial of benefits.7 Magistrate Judge

Burke issued a Report and Recommendation, recommending that the Court affirm the ALJ’s

decision.8 Neither party objected to that recommendation.

         If a party had objected to the Report and Recommendation, the Court would consider

the objected-to findings and conclusions de novo.9 However, because neither party has

objected, they have waived the Court’s review. 10 Moreover, the Court agrees with the

Magistrate Judge’s conclusions.

         Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation

and AFFIRMS the ALJ’s decision.

         IT IS SO ORDERED.



Dated: January 22, 2019                                         s/       James S. Gwin
                                                                JAMES S. GWIN
                                                                UNITED STATES DISTRICT JUDGE




         7
           Doc. 1.
         8
           Doc. 15.
         9
           28 U.S.C. § 636(b)(1).
         10
            Thomas v. Arn, 474 U.S. 140, 149–50 (1985) (holding that Congress did not intend to “require district court
review of a magistrate judge’s factual or legal conclusions . . . when neither party objects to those findings.”).
                                                          -2-
